DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt and entry of Applicant’s Preliminary Amendment filed on 02/03/2021 is acknowledged.
Claims 1-15 have been amended.  Overall, claims 1-15 are pending in this application.	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
2.	Applicants are required to show a rotation direction of the rotor (2 – see Fig. 1) as rotating in counter-clockwise or clockwise direction.	



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
- Regarding claims 1, 3, 6-7 and 11, the term “preferably” is vague and indefinite and should not be used/ should be avoided in claim language. 
	- Regarding claim 9, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	- Regarding claim 1, 3, 10, the term “can be rotated”, “can be moved”, “can flow off” render the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. For example, the phrase “can be rotated” recited in claim 1, under what condition a delivery rotor is rotated about an axis of rotation in the delivery chamber and under what condition a delivery rotor does not rotated about an axis of rotation in the delivery chamber.  Accordingly, the term “can” recited in claims 1, 3 and 10 should not be used/ should be avoided in claim language.
	- Claim 1 recites the limitation "the outer circumference" in line 20.  There is insufficient antecedent basis for this limitation in the claim.  Accordingly, the applicants are suggested to correct as: claim 1, page 3, line 20, “the outer circumference” should be changed to --an outer circumference --.  Appropriate correction is required.
	- Claim 4 recites the limitation "the normal vector" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Accordingly, the applicants are suggested to correct as: claim 4, page 4, line 2, “the normal vector” should be changed to --a normal vector --.  Appropriate correction is required.
	- Claim 12 recites the limitation "the normal vector" in line 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.  Accordingly, the applicants are suggested to correct as: claim 12, page 5, line 3, “the normal vector” should be changed to --a normal vector--and claim 12, page 5, line 4, “the normal vector” should be changed to --a normal vector--.  Appropriate correction is required.
	- Claim 13 recites the limitation "the normal vector" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Accordingly, the applicants are suggested to correct as: claim 13, page 6, line 5, “the normal vector” should be changed to --a normal vector --.  Appropriate correction is required.
	- Claim 15 recites the limitation "the internal force” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Accordingly, the applicants are suggested to correct as: claim 15, page 6, line 3, “the internal force” should be changed to --an internal force --.  Appropriate correction is required.
The claims not specifically mentioned are indefinite since they depended from one of the above claims.
For the purpose of this Office action, the claims 1-15 will be examined as best understood by the examiner.
Claim Objections
4.	Claims 1 and 8 are objected to because of the following informalities:  
Claim 1: page 3, line 15, “the specific delivery volume” should be changed to --the adjustable specific delivery volume -- for clarity and consistency in the claim language.
Claim 8: page 4, lines 3 and 4, “the specific delivery volume” should be changed to --the adjustable specific delivery volume -- for clarity and consistency in the claim language.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-3, 5-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Celata et al. (Celata) (Publication Number WO2019/091559).   
	Regarding claim 1, as shown in Fig. 1, Celata discloses a rotary pump having an adjustable specific delivery volume, preferably a vane pump, the rotary pump comprising: (a) a housing 112 featuring a housing inlet (read by the examiner as the vane pump obviously has housing inlet) and a low-pressure space 113, connected to the housing inlet, on a low-pressure side of the pump and featuring a housing outlet (read by the examiner as the vane pump obviously has housing outlet) and a high-pressure space 114, connected to the housing outlet, on a high-pressure side of the pump; (b) a delivery chamber 115 into which a delivery chamber inlet connected to the low-pressure space 113 opens on the low-pressure side and into which a delivery chamber outlet connected to the high-pressure space 114 opens on the high-pressure side; (c) a delivery rotor 116 which can be rotated about an axis of rotation in the delivery chamber; (d) a setting structure 118 which can be moved back and forth in a first setting direction (h - see Fig. 1) and, counter to the first setting direction (h – see Fig. 1), in a second setting direction (i- see Fig. 1) in order to perform a setting movement which adjusts the specific delivery volume of the rotary pump; and (e) at least a first setting chamber 126 for charging the setting structure 118 with a setting pressure of a setting fluid which acts in the second setting direction, (f) wherein the fluid pressure in the high-pressure space acts on a pressure equalization surface (not numbered; however, read by the examiner as the outer circumferential surface of the setting structure 32 in the high-pressure space 114) on the outer circumference of the setting structure 118, and the pressure equalization surface has a pressure surface asymmetry, resulting in an external additional force which acts on the setting structure118  in the first setting direction (h see Fig. 1 – see page 7, lines 16 to page 9, line 11).   
	Regarding claim 2, Celata discloses wherein the high-pressure space 114 is provided downstream of the delivery chamber outlet 1303, 1304 and upstream of the housing outlet in the housing 112.   
	Regarding claim 3, Celata discloses wherein at least most of the fluid which is delivered from the delivery chamber 115, 1301-1307 through the delivery chamber outlet flows into the high-pressure space 114, preferably directly, and flows off out of the high-pressure space via the housing outlet, such that at least most of the fluid, preferably all of the fluid, can flow off out of the pump from the delivery chamber 115, 1301-1307 via the high-pressure space 114.   
	Regarding claim 5, Celata discloses wherein the high-pressure space 114 is connected in fluid communication to the delivery chamber via the setting structure 118.   
	Regarding claim 6, Celata discloses wherein the pressure equalization surface  (read by the examiner as the surface of the setting structure between the reference numbers 118 and 1302 contacting with the inner surface of the housing 112) is a movable delineating wall of the high-pressure space 114, and a pressure prevailing in the high-pressure space acts on the setting structure 118 via the pressure equalization surface, preferably towards the first setting chamber.   
	Regarding claim 7, Celata discloses wherein a restoring element 122, preferably a spring, exerts a spring force which acts in the first setting direction on the setting structure 118.   
	Regarding claim 8, Celata discloses wherein the setting movement of the setting structure 118 in the first setting direction (h) increases the specific delivery volume, and the setting movement of the setting structure in the second setting direction reduces the specific delivery volume (see page 7, lines 16-28).   
	Regarding claim 10, Celata discloses wherein the setting structure 118 can be moved linearly back and forth in the first setting direction (h) and in the second setting direction (i).
6.	Claims 1-3, 5-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Senbongi et al.(Senbongi) (U.S. Patent Application Publication Number 2019/0017596A1)
	Regarding claim 1, as shown in Figs. 1, Senbongi discloses a rotary pump having an adjustable specific delivery volume, preferably a vane pump, the rotary pump comprising: (a) a housing 31  featuring a housing inlet 52 and a low-pressure space 72, S4 connected to the housing inlet, on a low-pressure side of the pump and featuring a housing outlet 58, 61 and a high-pressure space (78, S2 – page 4, para. [0053]), connected to the housing outlet, on a high-pressure side of the pump; (b) a delivery chamber (S4 - Fig. 1) into which a delivery chamber inlet 52, 72, S4 connected to the low-pressure space opens on the low-pressure side and into which a delivery chamber outlet (S4, 78) connected to the high-pressure space (78, S2) opens on the high-pressure side; (c) a delivery rotor 81 which can be rotated about an axis of rotation in the delivery chamber (S4); (d) a setting structure 32 which can be moved back and forth in a first setting direction (see page 4, para. [0046] and Fig. 1) and, counter to the first setting direction, in a second setting direction (see page 4, para. [0045] and Figs. 1-2) in order to perform a setting movement which adjusts the specific delivery volume of the rotary pump; and (e) at least a first setting chamber (S1) for charging the setting structure with a setting pressure of a setting fluid which acts in the second setting direction (see Fig. 2), (f) wherein the fluid pressure in the high-pressure space (78, S2) acts on a pressure equalization surface (32c) on the outer circumference of the setting structure 32, and the pressure equalization surface has a pressure surface asymmetry, resulting in an external additional force which acts on the setting structure 32 in the first setting direction.   
	Regarding claim 2, Senbongi discloses wherein the high-pressure space (78, S2) is provided downstream of the delivery chamber outlet (S4, 78) and upstream of the housing outlet 58, 61 in the housing 31.   
	Regarding claim 3, Senbongi discloses wherein at least most of the fluid which is delivered from the delivery chamber through the delivery chamber outlet (S4, 78) flows into the high-pressure space, preferably directly, and flows off out of the high-pressure space via the housing outlet, such that at least most of the fluid, preferably all of the fluid, can flow off out of the pump 21 from the delivery chamber via the high-pressure space.   
	Regarding claim 5, Senbongi discloses wherein the high-pressure space (78, S2) is connected in fluid communication to the delivery chamber (S4) via the setting structure 32. 
	Regarding claim 6, Senbongi discloses wherein the pressure equalization surface 32c is a movable delineating wall of the high-pressure space (78, S2), and a pressure prevailing in the high-pressure space acts on the setting structure 32 via the pressure equalization surface 32c, preferably towards the first setting chamber (S1).   
	Regarding claim 7, Senbongi discloses wherein a restoring element 33, preferably a spring, exerts a spring force which acts in the first setting direction on the setting structure 32 (see page 3, para. [0040]).   
	Regarding claim 8, Senbongi discloses wherein the setting movement of the setting structure 32 in the first setting direction increases the specific delivery volume, and the setting movement of the setting structure 32 in the second setting direction reduces the specific delivery volume (see page 6, para. [0080] to para. [0082]).
	Regarding claim 9, Senbongi discloses wherein the fluid situated in the delivery chamber (S4) exerts a resultant internal force on the setting structure 32 which acts in one of the setting directions, for example in the second setting direction (see Figs. 1-2).   
	Regarding claim 10, Senbongi discloses wherein the setting structure 32 can be moved linearly back and forth in the first setting direction and in the second setting direction (see Fig. 1 – page 4, para. [0045]-[0046]).
	Regarding claim 11, Senbongi discloses wherein the rotary pump has another, second setting chamber (S1, S3) for charging the setting structure 32 with a setting pressure of a setting fluid which acts in one of the two setting directions, wherein the second setting chamber is provided for charging the setting structure 32 with a setting pressure of the setting fluid which preferably acts in the second setting direction.   	
	Regarding claim 13, Senbongi discloses, wherein: the outer circumference of the setting structure 32 has a first sliding surface (read by the examiner as the surface around the area of the first chip seal 75 – Fig. 1), for forming a first sealing gap with the housing 31, 56, and a second sliding surface (read by the examiner as the surface around the area of the first chip seal 65 – Fig. 1) for forming a second sealing gap with the housing; the pressure equalization surface 32c extends in the circumferential direction from the first sealing gap up to the second sealing gap; and the sliding surfaces are offset relative to one another, transversely with respect to the first and second setting directions, such that the normal vector of the pressure equalization surface for generating the external additional force points counter to the first setting direction.
	
Allowable Subject Matter
7.	Claims 4, 12 and 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Prior Art
8.	The IDSs (PTO-1449) filed on 01/12/2022 and 02/03/2021 have been considered.  An initialized copy is attached hereto.  
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of four patents: Wallace (U.S. Patent Number 2,929,329),Meinig (U.S. Patent Application Publication Number 2016/0363120), Peters et al. (U.S. Patent Application Publication Number 2017/0167484A1), and Ehringer et al. (Publication Number DE102015117433A1), each further discloses a state of the art.



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746